     z
 2
 3                                                   JUIV - 8 ~n~~
 4
                                              EASTERN DIVI~ ~1~~~
                                                                  sY
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
         UNITED STATES OF AMERICA,                        Case No.: ~~c~1~-133- m c~ ~-
11
                              Plaintiff,                  ORDER OF DETENTION PENDING
12                                                        FURTHER REVOCATION
                      v.                                 PROCEEDINGS
13                                                       (FED. R. CRIM. P. 32.1(a)(6); 18
                                                          U.S.C. § 3143(a)(1))
14
                              Defendant.
15
16             The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the C~~"~              District of
18 C~ ~~ V~ r`n /"`'~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20             Having conducted a detention hearing pursuant to Federal Rule of Criminal
21       Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~          The defendant has not met his/her burden of establishing by clear and
23                convincing evidence that he/she is not likely to flee if released under 18
24                U.S.C. § 3142(b) or (c). This finding is based on the following:
25               (~        information in the Pretrial Services Report and Recommendation
26               (~        information in the violation petition and reports)
27               ()        the defendant's nonobjection to detention at this time
28               ()        other:                           .


                                                     1
     1            and/ or
     2 B.(~      The defendant has not met his/her burden of establishing by clear
                                                                                      and
     3           convincing evidence that he/she is not likely to pose a danger to
                                                                                     the
     4           safety of any other person or the community if released under 18
                                                                                     U.S.C.
     5           § 3142(b) or (c). This finding is based on the following:
  6             (~)    information in the Pretrial Services Report and Recommendation
  7             (~(j   information in the violation petition and reports)
  8             () the defendant's nonobjection to detention at this time
  9             () other:
 10
 11      IT THEREFORE IS ORDERED that the defendant be detained pending
                                                                                the further
 12 revocation proceedings.
 13
14 Dated: ~~~ e— g' ~ ~
15                                                 United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
